ON SECOND MOTION FOR REHEARING
Appellant’s second motion for rehearing argues that the Melady-Anderson sale and purchase contract fails for want of mutuality of assent because the contract “did not specify with respect to the interest payments exactly how the interest should be calculated and paid.” The motion cites Botello v. Misener-Collins Company, Ltd., 469 S.W.2d 793 (Tex.Sup.1971) and Bryant v. Clark, 163 Tex. 596, 358 S.W.2d 614 (1962) as supporting the proposition urged. And of course it is well settled that one attribute of a binding contract is that the minds of the parties thereto must meet with respect to both the subject matter of the agreement and all of its essential terms. 13 Tex.Jur.2d Contracts Sec. 13. The circuity of the route to a solution of the difficult question presented justifies additional discussion.
The amount of interest on the unpaid balance of the consideration and the time for payment thereof must be found, if it may be found at all, in the language and implications to be drawn from this excerpt of the letter in which Mrs. Melady offered to sell to Anderson, to-wit:
“If you are still interested in the place, which consists of the home and 473 acres, I propose to sell same to you as follows:
1. Total selling price is $110,000.00; payable 29% down (which is $31,900.00)
*8242. The balance of $78,100.00 payable $10,000.00 per year, bearing interest at the rate of 5% per annum.
“If you are interested in the above proposition, please let me know within thirty days from date of my letter, otherwise this offer will expire.”
Item 2 in the first clause states the amount of the balance of the consideration after down payment, and that such balance is to be liquidated at the rate of $10,000.00 per year. This clause considered in conjunction with the last sentence quoted impliedly proposes that annual payments begin one year after Dr. Anderson accepts the offer.
The second clause of item 2, obviously and grammatically, refers to the unpaid balance and the annual installments required to pay it. Clearly, the unpaid balance is to bear interest at the rate of 5% per annum. Solution of the problem presented turns upon the meaning of the words bearing and per annum in the context in which they are used. It is said in Teeter v. Mid-West Enterprise Co., 174 Okl. 644, 52 P.2d 810 (1935) that the word bear has a number of meanings and lists some of them. Among meanings listed are, to support, to render, or give, to manage, or direct, or to conduct, to carry on, or maintain, to sustain, or to be answerable for, and to defray. Standard dictionaries bear out the Oklahoma Court statement that the word bear has many meanings. The word, bearing, in the context of Mrs. Melady’s letter, and in common parlance, also means giving forth, yielding up, producing, or paying. Per annum in popular usage means each year, or annually, Thus, substituting these alternative meanings, it appears clear enough Mrs. Melady proposed that Dr. Anderson yield up or pay 5% interest annually on the balance of the unpaid consideration, beginning one year after acceptance of the offer.
When all the language of item 2 is considered together a certain degree of ambiguity results, but in accord with established canons of construction, doubt must be resolved against Mrs. Melady and her legal representative. 13 Tex.Jur.2d Sec. 121. Appellant’s second motion for rehearing is overruled.